DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 9/20/2022 with a Request for Continued Examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
 
Claim Status
Claims 1, 3-5, and 7-10 are pending.
Claims 2 and 6 are cancelled.
Claims 1 and 9-10 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7-10 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is inconsistent with its continuation of the “plurality of coils” (line 2) such that clear antecedent basis has not been established throughout the claim.
Particularly, in lines 3-4, recitation of “the coils” does not necessarily include all of the “plurality of coils”. Further recitations of “the coils” (lines 5-6, 7, and 10) have the same problem.
In the interest of compact and expedited prosecution, the Examiner interprets each of the above recitations of “the coils” as reading: “the plurality of coils” and/or “each of the coils of the plurality of coils”.
Regarding claims 3-4 and 9-10, the claims are rejected at least based upon their dependencies to claim 1.
Regarding claim 5, the claim recites “the filter device of claim 1”, where claim is rejected for the deficiencies as set forth above. As such, claim 5 is rejected for the same reasons as claim 1.
Regarding claims 7-8, the claims are rejected at least based upon their dependencies to claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okunishi (US Pub. 2014/0110061) in view of Thom (US Pub. 2010/0157552).
Regarding claim 1, Okunishi teaches a filter device ([0063] and Fig. 1, #54(IN) and 54(OUT)) comprising: 
a plurality of coils arranged coaxially ([0076] and Fig. 4, #104(1) and 104(2) arranged coaxially with a center axis of the shaft #118 for each filter IN/OUT); 
5a plurality of wirings ([0063] and Fig. 4, power feed conductor #52(IN) and 52(OUT)), each of which is electrically connected to one end of each of the coils (see Fig. 4, connected to top of each coil); 
a plurality of capacitors ([0079] and Figs. 3-4, capacitor box #112 with capacitors #106(1) and 106(2)), each of which is connected between the other end of each of the coils and the ground (see Fig. 3, #106 between #104 and ground); and 
10a housing ([0079] and Fig. 4, conductive casing #110) electrically grounded (Fig. 4, #110 in contact with bottom wall #10a which is grounded – Fig. 1) and configured to accommodate therein the coils (see Fig. 4), 
wherein each of the wirings at least partially extends into the housing (Fig. 4, conductors #52 connect to filter terminals T(1) and T(2), which reside within the housing #110) and has a length that is adjustable in the housing (all wires are “adjustable” in length if they are trimmed, bent, folded, coiled, or otherwise changed in configuration; additionally, thermal expansion/contraction of metal wires is a well-known physical phenomenon that would result in an “adjustable” length and/or diameter),
wherein the coils form a plurality of coil groups (Figs. 1 and 4, each filter unit #54(IN)/(OUT) comprises coils #104(1)/(2)), each of the coil groups including two or more coils (as in Fig. 4, each filter has #104(1)/(2));
in each of the coil groups, the two or more coils are 20arranged such that winding portions of the two or more coils extend in a spiral shape around a central axis (Fig. 4, coils #104(1)/(2) wound spirally about a center axis of their respective shafts #118) and turns of each of the winding portions are arranged sequentially and repeatedly in an axial direction (#104(1)/(2) alternate in the vertical direction) in which the central axis extends (each shaft also extends along vertical direction); and 
25the coil groups are arranged coaxially with the central axis (see Fig. 4).

Okunishi does not teach wherein the plurality of coil groups are arranged sequentially in a radial direction relative to the central axis.
However, Thom teaches wherein a plurality of coils are arranged sequentially in a radial direction relative to a central axis (Thom – [0113] and Fig. 3, filter #300 can be arranged with coiled inner/outer inductors).
Okunishi and Thom both teach aspects of electronic filter devices, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the plurality of coil groups of Okunishi to be arranged sequentially in a radial direction relative to a central axis in order to conserve space in the filter structure (Thom – [0113]).

To clarify the record, the claim limitation “and has a length that is adjustable in the housing” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The Okunishi apparatus would be capable of performing the intended use, as set forth above.

Regarding claim 5, Okunishi teaches a plasma processing apparatus ([0054] and Fig. 1, entirety) comprising: 
a chamber ([0054] and Fig. 1, chamber #10); 
20a supporting table configured to support a substrate in an inner space of the chamber ([0055] and Fig. 1, susceptor #12, the supporting table including a lower electrode ([0057] and Fig. 3, lower HF electrode #30) and an electrostatic chuck ([0057] and Fig. 3, electrostatic chuck #32) provided on the lower electrode (see Fig. 3) and having therein a plurality of heaters ([0062] and Fig. 3, heating elements #50(OUT)/(IN)); 
25a power feeding unit electrically connected to the lower electrode ([0057] and Fig. 1, power feed rod #40 connected to #30) and extending downward from the lower -37-electrode (see Figs. 1&3); 
a conductor pipe ([0080] and Fig. 1, conductive cover #42) that is grounded (see Fig. 1, connected to grounded bottom wall of the chamber) and extends to surround the power feeding unit outside the chamber (Fig. 1, #42 surrounds #40 below a lower part of the chamber); 
a high frequency power source electrically connected 5to the power feeding unit ([0058] and Fig. 1, either HF power supply #34 or #36); and
the filter device of claim 1 (see below- Regarding claim 1) that is configured to prevent a high frequency power from flowing into a heater controller from the heaters ([0012]: filter unit attenuates/blocks HF noise to the heater power feed line through the heating element). 
Regarding claim 1, Okunishi teaches a filter device ([0063] and Fig. 1, #54(IN) and 54(OUT)) comprising: 
a plurality of coils arranged coaxially ([0076] and Fig. 4, #104(1) and 104(2) arranged coaxially with a center axis of the shaft #118 for each filter IN/OUT); 
5a plurality of wirings ([0063] and Fig. 4, power feed conductor #52(IN) and 52(OUT)), each of which is electrically connected to one end of each of the coils (see Fig. 4, connected to top of each coil); 
a plurality of capacitors ([0079] and Figs. 3-4, capacitor box #112 with capacitors #106(1) and 106(2)), each of which is connected between the other end of each of the coils and the ground (see Fig. 3, #106 between #104 and ground); and 
10a housing ([0079] and Fig. 4, conductive casing #110) electrically grounded (Fig. 4, #110 in contact with bottom wall #10a which is grounded – Fig. 1) and configured to accommodate therein the coils (see Fig. 4), 
wherein each of the wirings at least partially extends into the housing (Fig. 4, conductors #52 connect to filter terminals T(1) and T(2), which reside within the housing #110) and has a length that is adjustable in the housing (all wires are “adjustable” in length if they are trimmed, bent, folded, coiled, or otherwise changed in configuration; additionally, thermal expansion/contraction of metal wires is a well-known physical phenomenon that would result in an “adjustable” length and/or diameter),
wherein the coils form a plurality of coil groups (Figs. 1 and 4, each filter unit #54(IN)/(OUT) comprises coils #104(1)/(2)), each of the coil groups including two or more coils (as in Fig. 4, each filter has #104(1)/(2));
in each of the coil groups, the two or more coils are 20arranged such that winding portions of the two or more coils extend in a spiral shape around a central axis (Fig. 4, coils #104(1)/(2) wound spirally about a center axis of their respective shafts #118) and turns of each of the winding portions are arranged sequentially and repeatedly in an axial direction (#104(1)/(2) alternate in the vertical direction) in which the central axis extends (each shaft also extends along vertical direction); 
25the coil groups are arranged coaxially with the central axis (see Fig. 4), and
wherein each of the wirings of the filter device connects each of the coils with each of the heaters(see Fig. 4, each and every element is connected to form a single apparatus, thus each element is “connected to” each other).

Okunishi does not teach wherein the plurality of coil groups are arranged sequentially in a radial direction relative to the central axis.
However, Thom teaches wherein a plurality of coils are arranged sequentially in a radial direction relative to a central axis (Thom – [0113] and Fig. 3, filter #300 can be arranged with coiled inner/outer inductors).
Okunishi and Thom both teach aspects of electronic filter devices, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the plurality of coil groups of Okunishi to be arranged sequentially in a radial direction relative to a central axis in order to conserve space in the filter structure (Thom – [0113]).

Claims 3-4, 7-8, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okunishi (US Pub. 2014/0110061) and Thom (US Pub. 2010/0157552), as applied to claims 1 and 5 above, and further in view of Hiramitsu (US Patent 7,938,694).
The limitations of claims 1 and 5 are set forth above.
Regarding claim 3, Okunishi teaches wherein each of the wirings includes: a first portion ([0063] and Fig. 3, internal conductor #51(IN1/IN2 and #51(OUT1/OUT2)); and 5a second portion ([0063] and Fig. 3, feed conductor #52(IN1/IN2 and #52(OUT1/OUT2)) electrically connected to one end of a corresponding one of the coils (see Fig. 3, #52 connected to #104).

Modified Okunishi does not explicitly teach wherein the second portion is slidably in contact with the first portion such that an overlap length between the first portion and the second portion is adjustable.
However, Hiramitsu teaches wherein a second portion (Hiramitsu – Col. 4, Lines 13-24 and Fig. 6, partner terminal T) is slidably in contact with a first portion (Hiramitsu – C4, L13-24 and Fig. 6, terminal inserting portion #30) such that an overlap length between the first portion and the second portion is adjustable (Hiramitsu – C4, L25-27 and Fig. 6: describes fitting of T inside #30 along direction C and would be capable of adjusting the amount of insertion of T).
Modified Okunishi and Hiramitsu both teach electrical wiring terminal design, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connection structure of the internal conductor/feed conductor of Okunishi (as can be best seen in Figs. 7,9) to the insertable/adjustable structure as taught by Hiramitsu in order to facilitate easy fitting/separation even if space for fitting is limited (Hiramitsu – C2, L9-14).
To clarify the record, the claim limitation “is slidably in contact with the first portion such that an overlap length between the first portion and the second portion is adjustable” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Okunishi apparatus would be capable of performing the intended use, as set forth above.

Regarding claim 4, Okunishi appears to teaches wherein the first portion is formed in a cylindrical shape (Okunishi Fig. 9, lower end of #51 appears to be shown as a cylinder), the second portion is insertable into the first portion (Okunishi Fig. 9, upper end of #52 inserted inside the cylinder-shaped #51), and 15the overlap length is an insertion length of the second portion inserted into the first portion (Okunishi – Fig. 9, length of #52 inside #51 at the base of #28).

Alternatively/additionally, as claim 3 modifies this structure with that of Hiramitsu, Hiramitsu teaches wherein the first portion is formed in a cylindrical shape(Hiramitsu – Fig. 6: terminal portion #30 shown as a hollow cylinder), the second portion is insertable into the first portion (Hiramitsu – Fig. 6, T insertable into #30), and the overlap length is an insertion length of the second portion inserted into the first portion (Hiramitsu – C4, L25-28: describes insertion of T into #30 to form an “overlap length”).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connection structure of the internal conductor/feed conductor of Okunishi (as can be best seen in Figs. 7,9) to the insertable/adjustable structure as taught by Hiramitsu in order to facilitate easy fitting/separation even if space for fitting is limited (Hiramitsu – C2, L9-14).

To clarify the record, the claim limitation “is insertable into the first portion” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Okunishi apparatus would be capable of performing the intended use, as set forth above.

Regarding claim 7, Okunishi teaches wherein each of the wirings includes: a first portion ([0063] and Fig. 3, internal conductor #51(IN1/IN2 and #51(OUT1/OUT2)); and 5a second portion ([0063] and Fig. 3, feed conductor #52(IN1/IN2 and #52(OUT1/OUT2)) electrically connected to one end of a corresponding one of the coils (see Fig. 3, #52 connected to #104).

Modified Okunishi does not explicitly teach wherein the second portion is slidably in contact with the first portion such that an overlap length between the first portion and the second portion is adjustable.
However, Hiramitsu teaches wherein a second portion (Hiramitsu – Col. 4, Lines 13-24 and Fig. 6, partner terminal T) is slidably in contact with a first portion (Hiramitsu – C4, L13-24 and Fig. 6, terminal inserting portion #30) such that an overlap length between the first portion and the second portion is adjustable (Hiramitsu – C4, L25-27 and Fig. 6: describes fitting of T inside #30 along direction C and would be capable of adjusting the amount of insertion of T).
Modified Okunishi and Hiramitsu both teach electrical wiring terminal design, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connection structure of the internal conductor/feed conductor of Okunishi (as can be best seen in Figs. 7,9) to the insertable/adjustable structure as taught by Hiramitsu in order to facilitate easy fitting/separation even if space for fitting is limited (Hiramitsu – C2, L9-14).
To clarify the record, the claim limitation “is slidably in contact with the first portion such that an overlap length between the first portion and the second portion is adjustable” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Okunishi apparatus would be capable of performing the intended use, as set forth above.

Regarding claim 8, Okunishi appears to teaches wherein the first portion is formed in a cylindrical shape (Okunishi Fig. 9, lower end of #51 appears to be shown as a cylinder), the second portion is insertable into the first portion (Okunishi Fig. 9, upper end of #52 inserted inside the cylinder-shaped #51), and 15the overlap length is an insertion length of the second portion inserted into the first portion (Okunishi – Fig. 9, length of #52 inside #51 at the base of #28).

Alternatively/additionally, as claim 3 modifies this structure with that of Hiramitsu, Hiramitsu teaches wherein the first portion is formed in a cylindrical shape(Hiramitsu – Fig. 6: terminal portion #30 shown as a hollow cylinder), the second portion is insertable into the first portion (Hiramitsu – Fig. 6, T insertable into #30), and the overlap length is an insertion length of the second portion inserted into the first portion (Hiramitsu – C4, L25-28: describes insertion of T into #30 to form an “overlap length”).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connection structure of the internal conductor/feed conductor of Okunishi (as can be best seen in Figs. 7,9) to the insertable/adjustable structure as taught by Hiramitsu in order to facilitate easy fitting/separation even if space for fitting is limited (Hiramitsu – C2, L9-14).

To clarify the record, the claim limitation “is insertable into the first portion” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Okunishi apparatus would be capable of performing the intended use, as set forth above.

Regarding claim 9, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Okunishi apparatus would be capable of performing the operation: “each of the wirings is configured to be inserted into the housing by an amount that is adjustable” by virtue of the conductors #52 of Okunishi that at least partially extend into the housing #110 and has a length that is adjustable in the housing (all wires are “adjustable” in length if they are trimmed, bent, folded, coiled, or otherwise changed in configuration; additionally, thermal expansion/contraction of metal wires is a well-known physical phenomenon that would result in an “adjustable” length and/or diameter). 
As the instant disclosure teaches that having such a quality would naturally enable the result: “to change at least one of an electrostatic capacity between one of the wirings and the housing or an inductance of one of the wirings” (see pars. [0083]-[0085] of the published application), the modified Okunishi apparatus would be capable of changing at least one of an electrostatic capacitance between each wiring and the housing or an inductance of each wiring because the wirings of Okunishi are adjustable in length, as is set forth above.

Regarding claim 10, Okunishi teaches wherein each of the wirings includes: a first portion ([0063] and Fig. 3, internal conductor #51(IN1/IN2 and #51(OUT1/OUT2)); and 5a second portion ([0063] and Fig. 3, feed conductor #52(IN1/IN2 and #52(OUT1/OUT2)) connected to one end of a corresponding one of the coils (see Fig. 3, #52 connected to #104).

Modified Okunishi does not explicitly teach wherein the second portion is configured to be slidable with respect to the first portion to vary a length of the overlap length.
However, Hiramitsu teaches wherein a second portion (Hiramitsu – Col. 4, Lines 13-24 and Fig. 6, partner terminal T) is configured to be slidable with respect to the first portion (Hiramitsu – C4, L13-24 and Fig. 6, terminal inserting portion #30) to vary a length of the overlap length (Hiramitsu – C4, L25-27 and Fig. 6: describes fitting of T inside #30 along direction C and would be capable of adjusting the amount of insertion of T).
Modified Okunishi and Hiramitsu both teach electrical wiring terminal design, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connection structure of the internal conductor/feed conductor of Okunishi (as can be best seen in Figs. 7,9) to the insertable/adjustable structure as taught by Hiramitsu in order to facilitate easy fitting/separation even if space for fitting is limited (Hiramitsu – C2, L9-14).

Response to Arguments
Applicant is thanked for the amendments to claims 9 and 10 to correct an informality in the preamble. As such, the objections to claims 9-10 are withdrawn.

Applicant is thanked for the amendments to claim 9 to alleviate new matter and indefinite claim language. As such, the rejections of claim 9 under sections 112(a) and 112(b) are withdrawn.

Applicant’s arguments (Remarks, pgs. 7-9) concerning the 102 rejections of claims 1 and 5 have been considered but are moot in light of the new grounds of rejection, which applies the Thom reference (US Pub. 2010/0157552) in combination with Okunishi to teach the limitations of claims 1 (as amended) and 5 (which incorporates the limitations of claim 1).

The Examiner does comment that Applicant’s statement (Remarks, pg. 7): “are not arranged sequentially in a radial direction relative to the central axis of the shaft” (emphasis Examiner’s) does not align with the claimed invention, where claim 1 (and claim 5, by extension) merely recite “a central axis”, which is not so limited to “the central axis of the shaft” (which is not recited in claims 1 or 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Satoyoshi (US Pub. 2005/0241769) teaches a substrate processing apparatus with a matching circuit and low pass filter disposed below a substrate support (Fig. 9 and par. [0076])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718